I hardly think the maintenance of a fire-hydrant can be classed as a nuisance. The gist of *Page 341 
this action, as I see it, is that the accident occurred while fighting a fire and that it was due to the negligence of a member or members of the city's fire department in not properly adjusting the hose when connecting it up with the fire-hydrant from some defect in the hose or joint, but that inasmuch as the extinguishment of fires is a governmental function, the city is not liable for the negligence of its firemen when actually so engaged.
At least some of the counts of the declaration come within this principle and the demurrers thereto were, I think, properly sustained. The maintenance of nuisance doctrine, upon which most of our previous decisions on this subject appear to be founded, should not be unduly expanded as applied to the strictly governmental operations of a municipality. See 19 Rawle C. L. 1117; 43 C. J. 967.